Citation Nr: 0528797	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  96-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
residuals of a left inguinal hernia.

2.  Entitlement to an effective date earlier than February 
10, 2002, for a total rating based on individual 
unemployability (TDIU).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.


ATTORNEY FOR THE BOARD

D. A. Saadat





INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision.  In December 2004, the 
Board denied a compensable rating for post-operative 
residuals of a left inguinal hernia.  In July 2005, the 
United States Court of Appeals for Veterans Claims (CAVC) 
ordered the case remanded for further adjudication.  

The issues of entitlement to an effective date earlier than 
February 10, 2002, for a TDIU and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for lumbosacral strain are discussed in the REMAND 
portion of the decision below.   These claims are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  

In an October 2004 letter, the veteran sought a permanent and 
total disability rating per 38 C.F.R. § 3.340(b), and earlier 
effective dates for his service-connected disabilities.  
These matters have not been developed or certified for appeal 
and are not inextricably intertwined with the issue now 
before the Board.  Therefore, they are referred for 
appropriate action. 


FINDING OF FACT

The veteran's post-operative residuals of a left inguinal 
hernia includes an objectively painful scar; otherwise, the 
scar (which is 6 cm. in length) does not limit the function 
of any part; the hernia is not recurrent and he does not wear 
a truss or belt.




CONCLUSION OF LAW

The criteria for a 10 percent (and no greater) rating for 
postoperative residuals of a left inguinal hernia have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7803, 
7804, 7805 (as in effect prior to and beginning August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Claim for compensable rating

By an April 1980 rating decision, the RO granted service 
connection for status-post left inguinal herniorrhaphy and 
assigned a noncompensable rating.  This noncompensable rating 
has remained in effect since that date.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

The veteran complained of lower left inguinal pain at an 
October 1998 VA examination.  He indicated that he had 
undergone left inguinal surgery while in Vietnam and had pain 
since then, especially on erection and ejaculation.  
Examination revealed a mildly tender left inguinal area and 
cord.  His abdomen was otherwise soft.  It was noted that 
this was the veteran's first time to genitourinary clinic for 
complaints of left inguinal area and cord pain.  

He was referred to the surgical clinic for an assessment, 
which took place later that month.  He related that he felt 
the pain on and off throughout the week, and that it was 
exacerbated while sitting in a chair with his legs closed 
together.  He claimed there was no defect in the hernia and 
that there were no problems with the hernia repair.  He 
maintained that the pain did not radiate.  Examination 
revealed mild pain to palpation of the cord or scrotum but no 
evidence of hernia.  The assessment was that he had 
intermittent pain in the left groin area with no evidence of 
a hernia.  The examiner also indicated that because the 
veteran had had a hernia repair in 1968, scar tissue possibly 
developed through the years that had impinged upon the left 
inguinal nerve in the region of the superficial injury.  The 
veteran was directed to seek pain management and administer 
analgesics before activity.

At a February 2001 VA examination, he complained of mild pain 
in the left inguinal area at the incision site with certain 
movements and after intercourse.  The pain had apparently 
worsened in 1998 and the discomfort had reportedly remained 
the same since then.  Examination revealed no apparent 
discomfort in walking or moving.  A residual scar was noted 
overlying the inguinal canal from a left inguinal 
herniorrhaphy.  There was no tenderness when pressure was 
applied over the inguinal area and there was no hernia.  When 
a finger was inserted for evaluation of the cord, mild 
tenderness of the left inguinal cord was noted.  There was no 
ulceration, adherence, or anatomical abnormality of the cord, 
site of herniorrhaphy,  or the left testicle.  The diagnosis 
was postoperative left herniorrhaphy with described 
residuals.  Aside from the tenderness of the left cord, no 
disablement was found and the examiner concluded that the 
residuals did not limit the veteran's function.

In an August 2003 report, a VA examiner indicated that the 
veteran had a left inguinal hernia scar which was 6 cm., 
flat, nontender, and without bulging.  The scar was 
nonadherent and the color blended with the surrounding skin.  
The veteran said he was aware that he had something done 
"down there," but denied any pain or reoccurrence.  No 
truss was indicated.  The abdomen had good tone, bowel sounds 
were active in all quadrants, and there was no tenderness, 
masses, or organomegaly.  The inguinal hernia was described 
as stable without sequelae.

A noncompensable rating is warranted for an inguinal hernia 
that is small, reducible, without true hernia protrusion, or 
that is not operated but remediable.  A 10 percent rating is 
warranted for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.  38 C.F.R.  
§ 4.114, Diagnostic Code 7338.  None of the medical evidence 
in this case reflects that the veteran's left inguinal hernia 
has reoccurred, or that he uses a truss or belt.  

Yet since his postoperative residuals of a left inguinal 
hernia include a scar, his disability may also be rated under 
the criteria for scars.  Under criteria in effect prior to 
August 30, 2002, a maximum 10 percent rating is warranted 
when superficial scars are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
maximum 10 percent rating is warranted for superficial scars 
which are painful and tender on objective demonstration.  38 
C.F.R.  § 4.118, Diagnostic Code 7804.  Scars are also rated 
based on the limitation of motion of the affected part.  38 
C.F.R.  § 4.118, Diagnostic Code 7805.

Because "intermittent pain" and "mild tenderness" were 
objectively noted at the VA examinations in October 1998 and 
February 2001 (respectively), the preponderance of the 
evidence reflects that a 10 percent rating is warranted under 
the prior version of Diagnostic Code 7804.  38 U.S.C.A. 
§ 5107.  However, a rating in excess of 10 percent is not 
warranted under either this prior criteria or the revised 
criteria (discussed below).  There is certainly no evidence 
that the inguinal hernia scar limits the function of any part 
of the veteran's groin, so evaluation under the prior 
Diagnostic Code 7805 is not warranted.  

Under criteria effective from August 30, 2002, a 20 percent 
rating is warranted for a scar (other than those involving 
the head, face, or neck) when it is deep or causes limited 
motion, provided that it covers an area or areas exceeding 12  
square inches (77 sq. cm.). A deep scar is associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Other scars are rated based on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Again, at no time during this appeal has the left 
inguinal surgical scar (which is only 6 cm. in length) been 
described as limiting any function in the area of the hernia 
repair.  
Therefore, a 20 percent rating is not warranted under the 
revised criteria.

The evidence also does not suggest an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It has not been contended or otherwise 
indicated that the postoperative residuals of a left inguinal 
hernia have resulted in hospitalization or other extensive 
treatment regimen.  There is also no contention or evidence 
showing that the postoperative residuals of a left inguinal 
hernia interferes with employment to a degree that would 
render the application of the regular schedular standards 
impractical.  The criteria for submission for assignment of 
an extraschedular rating are not met.  38 C.F.R.  § 
3.321(b)(1)

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In a June 2003 letter, the RO essentially advised the veteran 
of the elements required by Pelegrini II.  Moreover, he has 
received numerous statements and supplemental statements of 
the case concerning his claim, as well as a full Board 
decision issued in December 2004.  Finally, neither he nor 
his representative before the CAVC has suggested to that 
forum - including in a July 2005 joint motion for remand - 
that VA failed its duty to notify him.  Under these 
circumstances the Board is satisfied that VA has fulfilled 
the duty to notify. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in June 2003 and readjudicated his claim 
in a February 2004 supplemental statement of the case.  VA 
has also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  

As to VA's duty to assist, numerous VA and private outpatient 
records are in the file.  The veteran underwent VA 
examinations in October 1998, February 2001, and August 2003 
(and the reports of these examinations have been reviewed).  
The veteran has not indicated that there are any outstanding 
records pertaining to his claim.  

In August 2005, the veteran submitted written argument in 
favor of his claim and attached a form indicating that he 
wanted this written statement remanded for the RO's initial 
review.  Yet because he did not submit any actual evidence 
with the written argument, and in light of the result in this 
case (a grant of a 10 percent rating), a remand is deemed 
unnecessary.  38 C.F.R. § 20.1304.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  

ORDER

A 10 percent, and no greater, rating for postoperative 
residuals of a left inguinal hernia is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  




REMAND

In May 2003, the Board remanded the issue of entitlement to a 
TDIU.  By a February 2004 rating decision, the RO granted 
entitlement to a TDIU, effective from August 2003.  This 
fully satisfied the claim which had been before the Board.  
However, by a September 2004 rating decision, the RO 
determined that effective date for the veteran's TDIU should 
actually be February 10, 2002, and (separately) that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lumbosacral strain.  The veteran 
was notified of these determinations in a September 2004 
letter, and he indicated disagreement with both in an October 
2004 letter.  To date, a statement of the case has not been 
issued and this should be done.   Manlincon v. West, 12 Vet. 
App. 238 (1999).
 
Accordingly, the Board remands for the following:

Provide the veteran and his 
representative (if any) with a statement 
of the case on the issues of entitlement 
to an effective date earlier than 
February 10, 2002, for a TDIU, and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for lumbosacral 
strain.  If, and only if, an adequate 
substantive appeal is timely submitted, 
these claims should be returned to the 
Board for further appellate consideration 
(after all applicable duties to notify 
and assist have been fulfilled). 

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


